Fritz, J.
(dissenting). 1 do not concur in the court’s conclusions that the original instructions sent out by the defendants with the libelous article prior to March 10, 1931, ■ were, “in effect, that the article might be published if the Kelm case were affirmed or reversed;” .that there was no evidence that the defendants ever released that article for publication ; and that therefore it was not within the province of the jury to find that the publication of that article in the Daily Northwestern of Oshkosh was authorized by acts of the defendants.
The only instruction sent with that article prior to March, 10, 1931, read as follows:
.“Editors: Following are- briefs on supreme court cases, most of which probably will be decided Tuesday, March 10. Those that are not should be held.”
In that instruction there are no words which unequivocally rendered the authority of the Associated Press members to,, publish that article conditional upon the Kelm case .being ..either, affirmed or, .reversed. The only references in that instruction in relation to the disposition of cases covered by the articles are that.the cases probably will be “decided” on March 10th; -and that “those that are not should be held.”; It seems to me that those words reasonably admit of the inference that publication of the article was authorized. in the event of any decision in the case by the court. The manner in which the word “decided” was used in that instruction certainly does not necessarily indicate that it was intended not to- include as a “-decided” case, one in which the pourt filed a. decision .which disposed of an appeal by dis*263missal. In my opinion when this court, on April 7, 1931, filed its decision dismissing the-appeal in the Kelm case, that case could reasonably be considered a “decided” case, within the meaning of the word “decided” as it was used in that instruction. That is particularly true in view of evidence in the record as to the customary practice-'in relation to such publications, and the facts and circumstances because of which those in charge of the publication bf the Daily Northwestern believed the article had been released by the defendants for publication.
The following facts are undisputed: On April 7, 1931, when this court filed its decisions, the defendants, following their usual practice, sent to each Associated Press member a telegram in which they listed the' decided cases', including the Kelm case, with brief statements indicating which of them were affirmed, which were reversed, and "that in the Kelm case the appeal was dismissed. In another telegram which defendants sent on that date- to each member, they listed twenty-one of the decided cases, as to which1 they had theretofore also sent out articles with certain words fin. the alternative in brackets, one or the other of which was ultimately to be used, as to each case, to state the result*-of the decision therein. In that second telegram the defendants stated which of those alternative words-was to be used in each case, but, in that telegram, the Kelm case was not listed and there was no statement by the defendants in relation thereto. Upon the receipt by the publisher of the1 Daily Northwestern of the telegram in which the'decision in the Kelm case was listed, it published-.the libelous article in substantially the form in which the- defendants had sent it, excepting that the alternative words “was not” were omitted in that portion thereof which was intended to state' whether Judge Davison’s order was or was not “justified.”
On the subject of whether the publication under those circumstances can be deemed to have been authorized by the defendants, and the customary practice in respect to such *264publications, the telegraph editor of the Daily Northwestern testified to the following effect: Articles based on supreme court cases are printed when the decisions are handed down by that court and are reported over the Associated Press as being out. That is the information on decisions, and was regarded at the time as a release for the printing of these stories. He never received a telegram from the Associated Press telling him to release or not to release a story of that kind.' The information upon which such a story is published is the list of decisions sent out by the Associated Press, in which the decisions are classified as either “affirmed,” or “reversed,” or “appeal dismissed.” The Associated Press also sends out additional information as to the alternative word to strike out of the story sent, to assist in editing it. That is only used as information as to what word is to be struck out of the story sent by the Associated Press, so as to check the story with the supreme court decision. That information is not depended on for releasing the story. The stories are published when either the list of decisions or the list of alternative readings is received. If the alternative readings come first, the story is gotten out in order to prepare the copy, but usually the list of decisions comes first, and then the story is published. Another witness, who was the president and general manager of the corporation which published the Daily Northwestern, and who had been in the newspaper business for forty years, testified that the article was handled in the Daily Northwestern as all other supreme court stories were handled. They took the telegram, which announced the decisions of the supreme court, for the release, as was their practice at that time. In stories like that, the only release was the information as to the decisions of the supreme court being handed down. When the court came in, the stories of that nature were automatically released.
. Although there were contradictions in the testimony of the witnesses, it was for the jury to determine the truth and *265facts in those respects. In the final analysis, in view of that testimony as to the customary practice, coupled with the instruction sent by the defendants with the article prior to March 10, 1931, and their telegram on April 7, 1931, which listed the Kelm case with the notation “appeal dismissed,” it was within the province of a jury to find that, as .the result of the defendants’ acts, the article had been released for use by the Association’s members, and that the publication thereof in the Daily Northwestern was an authorized, and natural and probable consequence of those acts.